Title: To Thomas Jefferson from John Sevier, 9 February 1808
From: Sevier, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Knoxville 9 February 1808.
                  
                  The Stone Toater, John of Chilhowa, the crawling Boy, Chilochatah, The Deer Biter, and others head men and cheifs of some of the uper Towns and Settlements of the Cherokee Nation have requested I would give them an introductery letter to the President, to whom they wish to represent and make known some Greivances.
                  They live in the Vicinity of Blount County and Tollico Blockhouse, and have there resided from their Infancy upwards, and so far as any information have come to my knowledge, have conducted themselves as friendly as any others of their Nation—
                  I salute you with great respect & esteem, and have the honor to be Sir, Your Most Obedient Servant
                  
                     John Sevier 
                     
                  
               